            Case 1:20-mc-00146 Document 20 Filed 06/17/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

IN RE:                                          *
COVID-19 PANDEMIC PROCEDURES                    *                    MISC. NO. 20-146
                                                *
                                              *****
                                             ORDER

       On May 22, 2020, the Court announced its progression into Phase One of its recovery plan,

effective May 26, 2020. Phase One represented only a modest change in the Court’s level of

operations. However, as discussed below, the Court’s criteria for entering into Phase Two have

now been satisfied, and the Court is now prepared to enter Phase Two of its recovery process.

       As explained in the attached recovery plan, Phase Two includes the limited resumption of

in-court proceedings. In order to minimize the number of persons in the Courthouses and to

conserve scarce resources, most proceedings will continue to be conducted virtually. Additional

staff will be brought into the Courthouses to support the in-court proceedings, but vulnerable staff

or those caring for vulnerable dependents may be authorized to continue teleworking. The Court

may begin to schedule certain petit jury proceedings, with some restrictions, and grand jury

proceedings will likely resume on a limited basis, with appropriate safety precautions. Court

offices will remain closed to the public, but members of the public may be admitted to the

Courthouses for the limited purpose of observing in-court proceedings. Self-represented litigants

may continue to deposit and date-stamp papers in drop boxes at the entrance to each Courthouse

between 9:00 a.m. and 4:00 p.m., Monday through Friday. As in Phase One, and consistent with

Standing Order 2020-10, all persons seeking entry to, or occupying, Courthouses in this District

must wear a face covering or masks at all times. All individuals present in the Courthouses for

any reason should continue to maintain at least six feet of physical distance from others (and more

distance whenever possible). Elevators will remain limited to one occupant at a time, and at least
            Case 1:20-mc-00146 Document 20 Filed 06/17/20 Page 2 of 3



six feet of distance should be maintained on escalators, which will be reinforced with appropriate

signage. Courthouse cafeterias and employee gyms will remain closed.

       This Court has adopted gating criteria that must be met before proceeding to each

successive phase of the recovery process. The Court equally weighs two factors in considering

whether to proceed to the next recovery phase: sustained downward trending daily COVID-19

community case statistics over a 14-day period, and progressive rescission of local restrictive

movement and/or shelter in-place orders. If these conditions are met, moving to the next phase

will likely be appropriate. If progress as to these factors stalls or reverses, such as if there is a

resurgence of local COVID-19 cases resulting in increased hospitalizations, the Court will consider

reverting to a lower phase of operations.

       In terms of the factors motivating the Court’s decision to move to Phase Two, first,

COVID-19 case statistics from the Maryland Department of Health have demonstrated significant

and sustained downward trends over a fourteen day period. In particular, current hospitalization

rates for COVID-19 patients in acute and ICU beds, the statistics weighed most heavily by the

Court, have significantly declined over a period exceeding fourteen days. Additionally, new

confirmed death and new confirmed case data both also show significant and sustained downward

trends. It is clear that the community COVID-19 case statistics support proceeding into Phase

Two.

       Second, the State of Maryland has continued to progress through its own phased recovery

plan, and entered Phase Two on June 5, 2020. Local jurisdictions have now all progressed into at

least Phase One, and most have followed the State into Phase Two. On June 10, 2020, the

Governor of the State announced the lifting of further restrictions as community case statistics

continue to improve. These actions are sufficient to meet the Court’s gating criteria for progressing

into Phase Two.
                                                 2
            Case 1:20-mc-00146 Document 20 Filed 06/17/20 Page 3 of 3



       For these reasons, the Court will proceed into Phase Two, effective at 8:30 a.m. on Monday,

June 22, 2020. Further, the Court will begin to assess gating criteria for entry into Phase Three, in

which the Court will further expand operations.

       It is SO ORDERED.



Date: June 17, 2020                                            /s/ JAMES K. BREDAR
                                                              James K. Bredar, Chief Judge
                                                              United States District Court




                                                  3
